DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 	Claims 1-20 are pending 
	Claims 1-20 are rejected under 35 USC § 103

Claim Objections
Claim 1, 10 and 18 objected to because of the following informalities:  

 With regards to claim 1, the limitation on lines 2-3 of the claim recites “at least one page table caching memory object (PTCM)", and appears unclear. While this claim element does not rise to the level of indefiniteness, it introduces ambiguity into the claim as it is unclear if PTCM as used in the remainder of the claim refers to a "memory" or an "object".
Appropriate correction is required.
With regards to claim 10, the limitation on lines 4-5 of the claim recites “at least one page table caching memory object (PTCM)", introduces same ambiguity and hence is objected for the same reason as claim 1.
With regards to claim 18, the limitation on lines 3-4 of the claim recites “at least one page table caching memory object (PTCM)", introduces same ambiguity and hence is objected for the same reason as claim 1.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

With regards to claim 2 and 11, the limitation “the at least one PTCM includes at least one additional PTCM of a plurality of PTCMs” appears indefinite. as discussed in the claim objection above, it is unclear if PTCM is referring to memory, memory objects, and/or either.  as such, it can not be understood from the construction of the claim if claim 2/11 is meant to reference: a memory including a memory of a plurality of memories; a memory including an object of a plurality of objects; an object including a memory of a plurality of memories; an object including an object of a plurality of objects; etc. Clarification is needed. For the purpose of applying prior art and in pursuit of compact prosecution the element/limitation shall be interpreted as: includes at least two PTCM.

With regards to claim 3 and 12, the limitation “the at least one lockable region includes at least one additional lockable region of a plurality of lockable regions” appears indefinite. It is unclear from the context of the claim if the phrase ‘one lockable region includes at least one additional lockable region’ is intended to recite that the "additional lockable region" is nested within the one of the "at least one lockable region" (which would be indefinite as it is unclear how an object may be within an identical object) or if it is merely intended to indicate that the claim is requiring "at least two lockable regions". Clarification is needed. For the purpose of applying prior art and in pursuit of compact prosecution the element/limitation shall be interpreted as: at least two lockable regions.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-7, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over SEVERINO et al. (US 20190146693 A1) in view of Maeda et al. (US 20130111605 A1) in view of Tong et al. (US 20080028181 A1)
Regarding Claim 1 Severino discloses: 
A method, comprising:
receiving a request for allocation of at least one page table caching memory object (PTCM) at a PTCM allocation system(Severino:[0046] "FIG. 5 illustrates an example of an embodiment in which a request for a new memory allocation is made … a master 130 requests a memory allocation of a new area. This request is issued to memory management circuitry 500");
allocating, using the PTCM allocation system, a plurality of physical memory pages from a memory to store at least one PTCM page table associated with the at least one PTCM(Severino:[0046] "… Having allocated the memory for the new area, a page table entry is generated at a step 530. Then, at a step 540, the new page table entry is associated with the allocated memory. ... Obviously, where multiple access circuits are used, multiple page table entries will have to be generated and associated at steps 530 and 540");
[designating, at the PTCM allocation system, at least one lockable region of a cache to hold a copy of the at least one PTCM page table]
[locking, using the PTCM allocation system, the at least one lockable region of the cache by using a lock enable command]
populating, using the PTCM allocation system, the at least one PTCM page table by transferring a plurality of page table entries associated with the at least one PTCM to the at least one PTCM page table(Severino: [0046] "... Having allocated the memory for the new area, a page table entry is generated at a step 530. Then, at a step 540, the new page table entry is associated with the allocated memory. Accordingly, when provided with a relevant virtual address, a physical address corresponding with this newly allocated memory area will be Associating allocated memory with a page table entry here indicates populating the page table); and
Regarding claim 1 Severino teaches allocation of memory for page table and populating the page table in memory. However, Severino does not explicitly disclose allocating a page table region in cache and locking page table in region in cache. 
Maeda discloses:
designating, at the PTCM allocation system, at least one lockable region of a cache to hold a copy of the at least one PTCM page table(Maeda: [0042] "... The cache control unit is configured to (i) lock a cache region in the second storage unit to thereby prevent cache data of the stored data from being written back into the first storage unit, the cache data being obtainable from the cache region in the second storage unit in which the stored data is cached, ... . Maeda teaches locking cache region to keep some secure data in the cache that will not be evicted. This teaching of locking cache region can be applied whenever we need to keep some sensitive or required data in the cache without evicting it as per normal caching policy. Locking the data of an entire page table in the cache is similar to locking any other sensitive/important data in cache. Also, the group of hardware or logic elements that identifies and locks a cache region and loads data to the locked cache region is similar to the PTCM allocation system because both executes the same thing i.e. locking cache region and using it);
locking, using the PTCM allocation system, the at least one lockable region of the cache by using a lock enable command(Maeda: [0201] "Then the secure operation system 1042 notifies the information of the secured memory region (address and size) to the cache locking unit 1045 and  requests the cache locking unit 1045 to lock the cache 1004 (S1101)". The request issued to lock the cache block/region (specified by the size) is similar to lock enable command);
copying, using the PTCM allocation system, the at least one PTCM page table being populated to the locked region of the cache by providing a duplicate of the at least one PTCM page table to the locked region of the cache(Maeda: FIG. 9, Step S1108, [0207] "The ... data loading unit 1044 writes the data 1010 in the region notified from the secure operation system 1042 (S1108)").
 Both Severino and Maeda represent works within the same field of endeavor, namely high performance computing and data processing systems incorporating cache memory. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Severino in view of Maeda as it represents a combination of known prior art elements according to known methods (page table usage of Severino using lockable cache region as used by Maeda) to yield a better address translation with lower latency system having more efficient and faster data processing system (see also Maeda [0042], [0201], [0207]).
Regarding claim 1, Severino/Maeda teaches allocating and populating page table in memory and locking a region in cache for caching important data that will not be evicted by regular caching policies. Important data includes page table contents/entries. However, Severino/Maeda did not explicitly disclosed using lockable cache region for keeping page table entries.
Tong discloses:
designating, at the PTCM allocation system, at least one lockable region of a cache to hold a copy of the at least one PTCM page table (Tong: CLAIMS: 1. "... and storing a page table-entry corresponding to the physical memory address in a cache; wherein the address information is received and the page-table entry is stored in the cache without waiting for a cache miss".  Tong: CLAIMS: 2. "The method of claim 1 further comprising: storing the page table-entry in the system memory".  Tong: CLAIMS: 3. "The method of claim 2 further comprising: locking the location in the cache where the page-table entry is stored"); 
Severino/Maeda and Tong represent works within the same field of endeavor, namely high performance computing and data processing systems incorporating cache memory. It 
 
Regarding Claim 10,  Severino discloses, a processing system, comprising:a processor (Severino: FIG. 1, 130 Master 130) configured to be coupled to a memory (Severino: FIG. 1, Memory 150) (Severino: [0036] "FIG. 1 illustrates ... the master 130 issues one or more requests to the apparatus 100. ... In this way, a request may be issued in order to access a part of the memory 150 ...");
The remaining limitation of this system claim corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis. 
 
Regarding Claim 18, this is the non-transitory machine-readable media claim corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis. 
 
Regarding Claim 2,  Severino/Maeda/Tong discloses: 
The method of claim 1, wherein: 
the at least one PTCM includes at least one additional PTCM of a plurality of PTCMs (Severino: [0046] "… Obviously, where multiple access circuits are used, multiple page table entries will have to be generated and associated at steps 530 and 540 ").
 
Regarding Claim 11, this is the system claim corresponding to the method claim 2 and is rejected for the same reasons mutatis mutandis.  

Regarding Claim 3 Severino/Maeda/Tong discloses: 
The method of claim 1, wherein: 
the at least one lockable region includes at least one additional lockable region of a plurality of lockable regions(Maeda: [0138] "Examples of the locking method of the cache 1004 include locking the entirety (all the ways) of the cache 1004, locking some of the ways thereof, and locking some lines thereof". Maeda: [0139] "... the cache locking unit 1045 acquires the tag information by locking some ways or some lines. Then the cache locking unit 1045 identifies the way or line corresponding to the region designated by the secure operation system 1042, and locks the identified way or fine". One option in Maeda uses address tag to determine if that space should be locked and in this way Maeda locks multiple cache region where each region equals a line or multiple consecutive ways/lines if multiple consecutive tags point to secure data).
 
Regarding Claim 12, this is the system claim corresponding to the method claim 3 and is rejected for the same reasons mutatis mutandis. 
 
Regarding Claim 4 Severino/Maeda/Tong discloses: 
The method of claim 1, wherein: 
populating the at least one PTCM page table and copying the at least one PTCM page table occur simultaneously(Tong: [0046] "...  After memory space is allocated by the operating system, the GPU can store page-table entries in the page tables in the system memory, but the graphics TLB is empty ... each request for a PTE results in a miss ... ". [0047] "Accordingly, embodiments of the present invention pre-populate the graphics TLB with page-table entries. That is, the graphics TLB is filled with page-table entries before requests needing them result in cache misses ...".  Pre-populating the cache table entries in the cache when page table in the memory is loaded with page table entries is similar to populating and copying page table entries simultaneously).

Regarding Claim 13, this is the system claim corresponding to the method claim 4 and is rejected for the same reasons mutatis mutandis.
 
Regarding Claim 19, this is the non-transitory machine-readable media claim corresponding to the method claim 4 and is rejected for the same reasons mutatis mutandis. 
 
Regarding Claim 5 Severino/Maeda/Tong discloses: 
The method of claim 1, wherein: 
allocating the plurality of physical memory pages to store the at least one PTCM page table is initiated by a system call or a kernel boot parameter(Tong: [0058] "In FIG. 4A, at system power-up, reset, reboot, or other event, the GPU sends a request for system memory space to the operating system. …". Tong: [0062] "In FIG. 4C, the GPU writes translation entries in the page tables in the system memory. The GPU also preloads the graphics TLB with at least some of these translation entries ...". The power-up, reset or other event triggers allocation of memory space and page tables in memory and pre-loading page table entries in the cache. The 'other event' here includes system call or kernel boot parameter).
 
Regarding Claim 14, this is the system claim corresponding to the method claim 5 and is rejected for the same reasons mutatis mutandis. 
 
 
Regarding Claim 6 Severino/Maeda/Tong discloses: 
The method of claim 1, wherein: 
the at least one PTCM page table is restored to the cache that has been invalidated by a system management function(Tong: [0058] "In FIG. 4A, at system power-up, reset, reboot, or other event, the GPU sends a request for system memory space to the operating system. …". Tong: [0062] "In FIG. 4C, the GPU writes translation entries in the page tables in the system memory. The GPU also preloads the graphics TLB with at least some of these translation entries ...".  The 'other event' here includes system call or system management function/task and after this event page table is restored in memory and pre-loaded in TLB/cache).
 
Regarding Claim 15, this is the system claim corresponding to the method claim 6 and is rejected for the same reasons mutatis mutandis. 
 
Regarding Claim 7 Severino/Maeda/Tong discloses: 
The method of claim  1, further comprising: 
receiving, at the PTCM allocation system, a request for deallocation of the at least one PTCM (Maeda: [0136] The cache locking unit 1045 also writes a zero value in the region to be unlocked in the cache 1004, in accordance with the request from the secure operation system 1042, after which the cache locking unit 1045 unlocks the cache 1004....". Getting a request from the secure operation system 1042 to unlock/release the locked portion of the cache is similar to receiving a request for deallocation of the at least one PTCM);
unlocking, using the PTCM allocation system, the at least one lockable region of the cache by using a lock disable command (Maeda: [0295] "The ... application 3111 requests the ... system 1042 to unlock the stack region in the cache 1004. Upon receipt of the request, the ... system 1042 requests the cache locking unit 1045 to unlock the stack region that has been locked in the cache 1004 (S1125)". Maeda: [0296] "The cache locking unit 1045 Issuing a request to unlock the stack/lock region in the cache is similar to using a lock disable command); and 
returning the at least one PTCM and the at least one PTCM page table to a free store of the physical memory pages(Maeda: [0216] ".. The cache locking unit 1045 overwrites zero data (zero value) on the cache region ... After that, the cache locking unit 1045 unlocks the cache region thus far locked during the loading process". Maeda: [0222] "The ... system 1042 releases the memory region in the secure region 1040 corresponding to the cache region where the ... data 1010 is loaded (S1129)". Unlocking the locked cache region and overwriting it with zero is similar to returning the cache region as free space for other use. Releasing the memory region is also similar to returning the memory region corresponding to the locked cache region as free area for other memory use).  
 
Regarding Claim 16, this is the system claim corresponding to the method claim 7 and is rejected for the same reasons mutatis mutandis. 
 
Regarding Claim 20, this is the non-transitory machine-readable media claim corresponding to the method claim 7 and is rejected for the same reasons mutatis mutandis.


Claims 8, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Siverino/Maeda/Tong as applied to claim 1 and 10 above, and further in  view of Traut (US 20020082823 A1)
Regarding Claim 8, Severino/Maeda/Tong teaches all the limitation of claim 1. However Severino/Maeda/Tong does not explicitly teach page table usage for virtual machine. 
 the method of claim 1, wherein: 
the at least one PTCM is a guest PTCM associated with a virtual machine(Traut: [0014] "...Guest operating system is part of the virtual machine and hypervisor is part of the host system and hence mirroring page table between the two indicates if host has page table locked in cache the guest will have the same).
Severino/Maeda/Tong and Traut represent works within the same field of endeavor, namely high performance computing and data processing systems incorporating cache memory. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Severino/Maeda/Tong in view of Traut as it represents a combination of known prior art elements according to known methods (extend the lockable cache region usage for page table of Severino/Maeda/Tong in virtual machines as used by Traut) to yield a better address translation with lower latency system having more efficient and faster data processing system in virtual machines (see also Traut [0008], [0014], [0018]).

Regarding Claim 9 Severino/Maeda/Tong/traut discloses:
The method of claim 8, wherein:
the at least one PTCM page table is associated with the guest PTCM of the virtual machine, the at least one guest PTCM page table being augmented by at least one of a PTCM shadow page table or a PTCM nested page table (Traut: [0018] "... the reallocation of the page table allows the page table of the hypervisor to shadow the page table of the guest operating system ...").

Regarding Claim 17, this is the system claim corresponding to the method claim 9 and is rejected for the same reasons mutatis mutandis. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BRANNOCK et al. (US 20170286318 A1): Teaches a system that allocates a portion of the memory as system management random access memory (SMRAM) including a system management interrupt (SMI) handler for a system management mode (SMM), the SMI handler to handle SMIs for the SMM, generating a page table for the SMM, the page table comprising one or more mapped pages to map virtual addresses to physical addresses for the SMM, and setting one or more page table attributes for the page table to prevent a malicious code attack on the SMM.
Hausauer et al. (US 20060236063 A1): Teaches a variable size data structure to store the physical addresses of the pages is also allocated as follows: if the pages are physically contiguous, the physical page address of the beginning page is stored directly in the table entry and no other allocations are made; otherwise, one small page table is allocated if the addresses will fit in a small page table; otherwise, one large page table is allocated if the addresses will fit in a large page table; otherwise, a page directory is allocated and enough page tables to store the addresses are allocated. The size and number of the small and large page tables is programmable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.H/Examiner, Art Unit 2138      
                             /William E. Baughman/Primary Examiner, Art Unit 2138